Citation Nr: 0817574	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-21 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by sore throat and choking claimed as 
secondary to gas exposure and paint fumes.

2.  Entitlement to service connection for migraine headaches 
claimed as secondary to gas exposure and paint fumes.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for larynx cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
May 1991, and a verified period of ACDUTRA from July 1981 to 
November 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 decision of the Jackson, 
Mississippi, regional office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
larynx cancer and a March 2005 RO decision that denied 
service connection for tuberculosis.  The veteran perfected 
an appeal of these matters in July 2005.

In October 2005, the veteran was scheduled for a hearing 
before a Decision Review Officer (DRO) at the RO, but he did 
not appear. Thereafter, in November 2005, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims for service for larynx cancer, to include as due 
to paint fume and asbestos exposure and for tuberculosis 
following a de novo review of the entire evidence of record.

This appeal also arises from a January 2006 decision, in 
which the RO denied service connection for a chronic 
disability manifested by sore throat and choking, and for 
headaches, each claimed as secondary to gas exposure.   

In March 2006, the veteran testified during two hearings 
before a DRO at the RO.  A transcript of each hearing is 
associated with the claims file.  During the first DRO 
hearing, the veteran indicated that he was in disagreement 
with the January 2006 decision that denied service connection 
for a chronic disability manifested by sore throat and 
choking, and for headaches, each claimed as secondary to gas 
exposure.   
The veteran also submitted his written notice of 
disagreement.  Therefore, the DRO decided to hold a second 
hearing pertaining to the additional claims for service 
connection that were denied in the January 2006 RO decision.  

The veteran perfected a timely appeal of the claims for 
service connection denied in the January 2006 decision.   In 
May 2007, the RO issued a supplemental SOC (SSOC) reflecting 
the continued denial of all four claims on appeal following a 
de novo review of the entire evidence of record.

In August 2007, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board's decisions on the claims for service connection 
for tuberculosis and for larynx cancer are set forth below.  
The claims for service connection for a disability manifested 
by sore throat and choking and for headaches are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  Although April 1990 medical records reflect a positive 
PPD test, the medical evidence establishes that the veteran 
is not currently diagnosed with tuberculosis.

2.  The veteran was diagnosed with cancer of the larynx in 
March 2004.

3.  There is no independent showing of the veteran having 
been exposed to asbestos in connection with his duties while 
on active service.

4.  The only competent and probative medical opinion to 
address etiology of the veteran's larynx cancer weighs 
against a nexus between any incidents in service, to include 
paint fume exposure and alleged asbestos exposure or exposure 
to substances during yearly gas chamber training exercises.  

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for tuberculosis are 
not met.  38 U.S.C.A. §§ 105(a), 1110, 5103,  5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159,  3.303 (2007).

2.  Larynx cancer was not incurred in or aggravated during 
service and may not be presumed to have been so incurred, 
including on the basis of paint fume exposure, or of claimed 
exposure to asbestos or yearly gas chamber exercises during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159,  
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.   See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in pre-rating notice letters issued in 
December 2004, January 2005, and September 2005, the RO 
provided notice to the appellant regarding the information 
and evidence needed to substantiate his claims for service 
connection.  These letters also informed the veteran of what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
These letters further requested that the veteran submit any 
additional information or evidence in his possession that 
pertains to his claims, and the claims file reflects that the 
veteran has submitted evidence in support of his claims.  
However, the veteran was not provided with notice of the 
information necessary to substantiate his claims for service 
connection for larynx cancer and tuberculosis on the basis of 
exposure to asbestos and paint fumes until after the December 
2004 and March 2005 decisions, respectively.  In addition, 
the veteran did not received notice of the disability and 
effective date elements pursuant to Dingess, supra, until 
January 2007, after each of the rating decisions on appeal, 
thus the Board finds that a timing error has occurred.  

Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, the appropriate notice responsive to the 
veteran's alleged asbestos and paint fume exposure was 
provided to the veteran in a June 2005 letter and a January 
2007 letter provided to the veteran was compliant with the 
notice requirements pursuant to Dingess/Hartman.  Following 
the issuance of each notice described above, the veteran and 
his representative were afforded further opportunities to 
respond and submit additional information and/or evidence 
pertinent to the matters on appeal before the RO 
readjudicated each of the claims in the May 2007 SSOC.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect); see generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (any defect in the timing of the notice 
constitutes harmless error).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matters decided herein.  As 
a result of these efforts, available service treatment 
records, VA medical records, private medical records, and the 
report of an October 2005 VA medical opinion  have been 
associated with the claims file.  Also of record and 
considered in connection with the appeal is the transcript of 
the March 2006 RO hearing and the August 2007 Board hearing, 
as well as various written statements provided by the veteran 
as well as by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a malignant tumor during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Tuberculosis

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for tuberculosis is 
not warranted.  

In this regard, a Mississippi State Department of Health 
record reflects that the veteran had a PPD (purified protein 
derivative of tuberculin) test in April 1990, and that it was 
positive.  However, having a positive test result is not the 
same as having a diagnosis of tuberculosis, and a positive 
test result does not constitute a disability.  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  There is no evidence of record suggesting the 
veteran's positive test result causes any impairment of 
earning capacity.  

The veteran's health care provider further indicated that the 
veteran had tuberculosis infection, but no disease.  Chest x-
rays in May 1990 were negative.  An April 1991 service 
treatment record notes that the veteran previously had a 
positive PPD test and was treated with INH for seven months, 
but there was no diagnosis of tuberculosis at that time or in 
any subsequent service or post-service treatment records.  
Tuberculosis has not been diagnosed, and the veteran even 
conceded that he has not been diagnosed with tuberculosis 
during his August 2007 hearing before the undersigned. 

The Board emphasizes that Congress has specifically limited 
entitlement to service  connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.   Hence, where, as here, competent evidence 
establishes that the veteran does not, at a minimum, have the 
disability for which service connection is sought-here, 
tuberculosis-there can be no valid claim for service 
connection for tuberculosis.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

Larynx Cancer

Initially, the Board points out that the evidence of record 
clearly establishes that the veteran was diagnosed with 
larynx cancer in March 2004 and after undergoing treatment, 
he is currently in remission.  Therefore, in contrast to the 
veteran's claim for service connection for tuberculosis, 
there is medical that demonstrates the current existence of 
larynx cancer and the first element of service connection is 
satisfied.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000);  
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

The veteran contends that his larynx cancer is a result of 
paint fume exposure or asbestos exposure in service.  The 
veteran asserts that he was exposed to asbestos during 
training at Camp Shelby when he was living in the barracks.  
The veteran stated that they were moved once this was 
determined, but some of the buildings in which they worked 
also had asbestos which meant that they continued to have 
exposure.  At that time, the veteran stated that his duties 
entailed providing transportation for people on the bases and 
he was a mechanic for awhile.  The veteran stated that a 
doctor told him that his cancer was related to the asbestos.   
However, the contemporaneous evidence does not support the 
veteran's assertions.   

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA  
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations. In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00.

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed. Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures). The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above. M21-1, Part VI, 7.21(d)(1), p. 
7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO complied with 
these procedures. The RO sent the veteran a letter in June 
2005 requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist the veteran in developing this claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis). Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers. See M21-
1, Part VI, 7.21

In this case, no medical evidence shows that the veteran has 
asbestosis, and there is no medical opinion that relates the 
cancer of the larynx to asbestos exposure. 

The veteran's service records were requested by the RO but 
noted to not be available.  Some of the veteran's Army 
records are on file.  These records verify that the veteran 
served at Camp Shelby.  However, there is nothing in those 
records to indicate that the duties that the veteran 
performed while assigned there exposed him to asbestos.  A DA 
Form 2173 reflects that in June 1990, while at Camp Shelby, 
the veteran was injured from paint fume inhalation, in the 
line of duty.  But, a chest x-ray, when compared with an 
earlier May 1990 x-ray report, revealed no acute changes and 
was reported as negative.  In a June 1990 service treatment 
record (STR) an examiner commented that paint fume inhalation 
causes chemical irritation of airways with dizziness and 
headache that is temporary with no significant consequence.  

A May 1990 Simpson General Hospital x-ray report reflects an 
impression of no acute cardiovascular or pulmonary pathology 
identified in the chest.  The lung field were adequately 
aerated and were grossly clear.  The visualized portions of 
the diaphragm and bony thorax did not appear unusual.

An April 1993 VA inpatient record reflects that the veteran 
received treatment for alcohol detoxification.  At that time, 
he reported he had been drinking excessively for 
approximately three years and smoking two packs of cigarettes 
daily for an undetermined amount of time.   On examination, 
his lungs were clear, heart regular, and laboratory results 
were essentially normal.

A March 2004 VA record reflects that the veteran has an 
extensive history of alcohol abuses (last drink was one year 
ago) and a two to three pack a day smoking history who 
presented to the ear, nose, and throat (ENT) clinic with a 
six month history of hoarseness.  The veteran underwent 
diagnostic testing and biopsies were positive for squamous 
cell carcinoma antigen (SCCA) of the left true vocal cord.  

In October 2005, the RO sought a VA medical opinion regarding 
the etiology of the veteran's laryngeal cancer.  In the 
request for the opinion, the RO provided a comprehensive 
discussion of the veteran's medical history and his 
contentions.  In the October 2005 VA medical opinion, the VA 
examiner noted that the claims file was reviewed.  In 
addition, he commented that the veteran claimed that he was 
exposed to asbestos and paint fumes in 1990 and that this was 
the cause of his laryngeal cancer.  The examiner noted that 
the record reflected the 1990 entry that the veteran was 
indeed seen with airway irritation secondary to paint fume 
exposure, but there were no further entries to show there was 
a continuation of this problem.  He also commented that the 
veteran was diagnosed with carcinoma of the larynx in 2004.  
He furthered that the most significant part of the veteran's 
record is that he has a 30 plus pack year history of use of 
tobacco and a history of alcoholism.   After reviewing all of 
the records, the examiner stated that it was his impression 
that it was virtually impossible for the veteran to have 
developed carcinoma of the larynx in 2004 from a single paint 
exposure in 1990 or to asbestos exposure.  Neither of these 
agents are known to cause carcinoma of the larynx except on 
very prolonged and continued exposure over many years.  The 
examiner furthered that it was his opinion that the veteran's 
laryngeal cancer was caused primarily by the use of tobacco 
and alcohol.  He discussed that virtually 95 percent plus of 
the patients presenting with cancer of the larynx, the 
etiology has proven to be chronic use of cigarettes and 
tobacco.  The examiner opined that the veteran did not have 
any relationship between his exposure to paint fumes and 
asbestos and his carcinoma of the larynx.

The medical evidence establishes that the veteran's diagnosed 
larynx is not due to any event or incident of the veteran's 
period of active service, to include any period of ACDUTRA.
 
There is no favorable medical opinion regarding the etiology 
of the claimed larynx cancer, which became manifest fourteen 
years after discharge from service.  Although M21-1, Part VI, 
7.21(a)(1) recognizes that cancer of the larynx may be 
associated with asbestos exposure, this does not create 
presumption of service connection, and all the elements of 
service connection must still be established by the evidence.  
The Board notes in this regard that the passage of many years 
between discharge from active service and the medical 
documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330,  
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365  
(1992).  

The Board finds that the October 2005 VA examination report 
constitutes a clear and highly probative opinion that on the 
nexus question, inasmuch as it was based on examination of 
the veteran, and consideration of his documented evidence and 
assertions.  The opinion also reflects a thorough discussion 
of the veteran's cancer of the larynx and the most likely 
etiology of this disability.  Moreover, the rationale 
underlying the opinion is reasonable and supportive by the 
objective record and apparent consideration of sound medical 
principles.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.  As is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Significantly, moreover, neither the veteran nor his 
representative has presented or alluded to the existence of 
any contrary medical evidence or opinion that would support 
the veteran's claims for service connection.   

In summary, then, there is no competent evidence of larynx 
cancer during service, no competent evidence of the disease 
within one year of discharge from service, nor any competent 
evidence otherwise suggesting a link between the veteran's 
larynx cancer and service, to include exposure to asbestos or 
paint fumes.  In light of the October 2005 VA examination 
report which weighs against the claim, the Board must find 
that the preponderance of the evidence is against the 
veteran's claim of service connection for larynx cancer.  At 
this juncture, the Board notes that the possible absence of 
some of the veteran's service records does not affect the 
outcome of this claim.  At best, these records would confirm 
the veteran's contentions that he was exposed to asbestos in 
some buildings at Camp Shelby.  However, the October 2005 VA 
examiner assumed that the veteran had some exposure to 
asbestos, but still opined that the larynx cancer was the 
result of other factors.  Additional records confirming 
exposure could not change this opinion.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).   

Conclusion

Further, to whatever extent the veteran-and his 
representative, through arguments made on the veteran's 
behalf-attempt to support the claim on the basis of 
assertions, alone, the Board points out that matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As laypersons, neither the veteran nor his 
representative is shown to have appropriate medical training 
and expertise to competently render a probative opinion on a 
medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for tuberculosis and for larynx cancer must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against each of these 
claims, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for tuberculosis is denied.

Service connection for larynx cancer is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the remaining claims for service connection for a chronic 
disability manifested by sore throat and choking, and for 
migraine headaches, each claimed as secondary to gas 
exposure.

Initially, the Board notes that pertinent to both issues 
remaining on appeal, not all of the veteran's service 
treatment records are associated with the claims file.  In 
fact, it appears that in correspondence received in March 
1992 from the Mississippi National Guard, after the veteran's 
period of active duty, there was difficulty locating the 
veteran's service treatment records.  Subsequently, only a 
few select records were obtained and associated with the 
claims file.  In light of the above, the Board finds that the 
RO should again contact the National Personnel Records Center 
(NPRC), the service department, and the Mississippi Army 
National Guard in an attempt to obtain all outstanding 
service treatment records related to active service and Army 
National Guard service.

The veteran asserts that he developed a chronic disability 
manifested by sore throats and choking during service, and 
that such problems have continued to manifest to the present 
day.  During the veteran's active duty service in January 
1991, he was treated for complaints of sore throat, body 
aches, and difficulty swallowing and talking.  He was 
assessed with an upper respiratory infection.  In April 1991, 
the veteran was treated for complaints of chest congestion, 
head cold, and right eye swelling.  In May 1991, the veteran 
was seen for complaints of sinus drainage with congestion in 
the chest and was assessed with allergic rhinitis.  Post-
service medical records reflect that the veteran has been 
treated for complaints of sore throat prior to treatment for 
his non service-connected larynx cancer.  In this regard, in 
March 2003, private medical records reflect the veteran was 
assessed with an upper respiratory infection.  In addition, 
November 2003 private medical records show that the veteran 
was diagnosed with allergic rhinitis and laryngitis.  The 
veteran testified during the Board hearing that after being 
exposed to gas during gas chamber exercises in the National 
Guard and from paint fume exposure he began to have problems 
with sore throats and choking.  Such evidence is relevant to 
the veteran's claim of experiencing the claimed symptoms 
during service. 

In light of the veteran's contentions, there is an indication 
that the veteran's current complaints of sore throats, 
periodic treatments for upper respiratory infections, and 
diagnosis of allergic rhinitis may be associated with his 
service.  The Board notes that the veteran is competent to 
report having experienced sore throats and choking problems 
during and subsequent to service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Thus, the Board finds that a 
VA Ear, Nose, and Throat examination is necessary to 
determine the nature, extent and etiology of any currently 
chronic disability manifested by sore throat and choking, in 
order to meet the requirements of 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the veteran's claim for service connection for 
headaches, the veteran's July 2005 claim states that he had 
migraine headaches prior to entering service, but that they 
were aggravated by exposure to gas.  

The RO has not informed the veteran of the information and 
evidence needed to establish service connection for a pre- 
existing condition or due to aggravation of a pre-existing 
disorder beyond its natural progression.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

A review of the service medical records indicates that the 
veteran's entrance examination for his period of active duty 
is among the records not contained in the claims folder.  
Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In view of the veteran's contentions of a pre-existing 
headache disability, the missing records and the June 1990 
records of paint fume inhalation with subsequent headaches 
during Reserve service, the Board finds that the record is 
not sufficient to reach a decision on the claim for service 
connection for migraine headaches.  A medical opinion that 
addresses the relevant questions of incurrence and 
aggravation has not been obtained.  The duty to assist also 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Unfortunately, the Board observes 
that the precise medical opinion required to reach a 
determination in this matter depends on factors such as 
whether or not the veteran's claimed migraine headaches 
existed prior to service, and whether or not any pre-existing 
headache disability was noted on the entrance examinations.  
In view of the missing service medical records and the 
Board's inability to predetermine their contents, the opinion 
request is necessarily complex in order to cover every 
eventuality and to prevent additional remand. 

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the original claim as such claims will be decided 
on the basis of evidence of record.  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the VA Medical Center (VAMC) 
in Jackson, Mississippi dated from January 1994 to November 
2002, and from April 2007 to the present, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities.

The Board notes that there is a January 1994 letter from P. 
J. Pasco, DO, associated with the claims file indicating that 
he had treated the veteran over the past several years.  
However, no clinical treatment records from Dr. Pasco are 
associated with the record and should be obtained on remand.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in her possession, and ensure 
that its letter to her meets the notice requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-particularly, disability ratings and effective 
dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  Make another attempt to obtain the 
veteran's complete service treatment 
records by contacting the NPRC, the 
service department, and the Mississippi 
Army National Guard.  This includes 
active military service from December 
1990 to May 1991, and service in the 
Mississippi Army National Guard from 
April 1981 to April 1995, December 1995 
to December 1998, and December 1998 to 
June 2002, with a verified period of 
ACDUTRA from July 1981 to November 1981.  
All records and/or responses received 
should be associated with the claims 
folder.  Any follow up actions suggested 
by these sources should be attempted and 
documented in the claims folder. 

2.  Obtain from the Jackson VAMC all 
outstanding records of evaluation and/or 
treatment for upper respiratory 
conditions, (i.e. sore throats, 
infections, etc.) and headaches, to 
include all ENT reports, from January 1994 
to November 2002, and from April 2007 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

3.  Furnish to the veteran and his 
representative VCAA-compliant notice 
specific to each of the claims remaining 
on appeal, to specifically include notice 
that informs the veteran of the 
information and evidence needed to 
establish service connection for a pre-
existing condition based on aggravation 
during active service. 

In addition, the letter should request 
the veteran to provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.   In this regard, 
the veteran should be specifically 
requested to provide authorization to 
obtain the veteran's treatment records 
from Patrick J. Pasco, DO, with the 
Medical and Surgical Clinic in Magee, 
Mississippi (as noted above).  

Request that the veteran submit all 
evidence in his possession pertinent to 
the claims on appeal, and ensure that its 
notice to him meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.

The letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, arrange for the veteran to 
undergo VA examinations, by appropriate 
physicians, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report and all clinical findings 
should be reported in detail.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The veteran should be afforded a VA Ear, 
Nose, and Throat examination to determine 
the etiology of any disability manifested 
by sore throat and choking, which is not 
part and parcel of his non service-
connected larynx cancer.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e. a 
50 percent probability or greater) that 
the veteran has a diagnosed disability 
manifested by sore throat and choking, 
not part and parcel of his non service-
connected larynx cancer, and if so, 
whether it is at least as likely as not 
that the disability is related to the 
veteran's active duty service, any 
periods of active duty for training and 
inactive duty training.

Also, schedule the veteran for a VA 
neurological examination to determine the 
etiology of any diagnosed headache 
disability.  The physician should 
determine whether the veteran has a 
current chronic disability manifested by 
headaches.  If the veteran does not have 
a current chronic disability manifested 
by headaches, no further opinion is 
necessary.  However, if the veteran is 
determined to have a current headache 
disability, then attempt to express the 
following opinions: 
1) Examine any available service medical 
records for the period of ACDUTRA from 
July 1981 to November 1981, and active 
duty from December 1990 to May 1991.  For 
each period of duty, if a disability 
manifested by chronic migraines was not 
noted on the entrance examination or the 
examination are not available, opine (a) 
whether the veteran's headache disability 
clearly and unmistakably (undebatably) 
pre-existed that period of service, and 
(b) if treatment for headaches was shown 
during that period, whether or not any 
pre-existing headache disability clearly 
and unmistakably (undebatably) did not 
increase in severity during that period 
of service.  
2) If a disability manifested by chronic 
migraines was noted on either entrance 
examination, opine whether it is at least 
as likely as not (a 50 percent 
probability or greater) that his headache 
disability was permanently increased in 
severity by active duty, to include by 
any gas chamber training.  If there is an 
increase in severity, opine whether this 
constitutes an increase in disability 
beyond the natural progression of the 
disease.  
3) Did the veteran have a chronic 
headache disability prior to the June 
1990 paint fume inhalation on Reserve 
duty?  If so, is at least as likely as 
not (a 50 percent probability or greater) 
that this headache disability was 
permanently increased in severity by this 
event?  If the veteran did not have a 
chronic headache disability prior to the 
June 1990 paint fume inhalation, is it as 
likely as not that this event resulted in 
the veteran's chronic headaches?  
4) If the examiner determines that a 
headache condition was not shown to 
preexist service he or she should provide 
an opinion as to whether it is at least 
as likely as not that any current chronic 
headache disability was incurred during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active service, to include by any gas 
chamber training.  

6.  If the veteran fails to report to any 
scheduled examination, obtain and 
associate with the claims file copy(ies) 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent facility.

7.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.

9.  If any benefit sought on appeal 
remains denied, furnish to the veteran 
and his representative an appropriate 
supplemental SOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


